



COURT
    OF APPEAL FOR ONTARIO

CITATION: Iannarella v. Corbett, 2015 ONCA 238

DATE: 20150409

DOCKET: C55414

Laskin, Lauwers and
    Hourigan JJ.A.

BETWEEN

Andrea Iannarella and
    Giuseppina Iannarella

Plaintiffs
    (Appellants)

and

Stephen L. Corbett and St. Lawrence Cement Inc.

Defendants
    (Respondents)

David A. Zuber and Joseph Villeneuve, for the
    appellants

Martin P. Forget, for the respondents

Heard: June 26, 2014

On appeal from the
    judgment of Justice J. Patrick Moore of the Superior Court of Justice, sitting
    with a jury, dated April 11, 2012, with reasons on the threshold motion
    reported at 2012 ONSC 2253, and on the costs order, dated November 19, 2012,
    reported at 2012 ONSC 6536.

ENDORSEMENT ON COSTS

[1]

The
    appellants were successful on the appeal and seek costs on a substantial
    indemnity basis of $54,456.00, on the basis that the trial tactics of defence
    counsel warrant such an award.  There is no basis in the conduct of the
    appeal for an award of substantial indemnity costs on the appeal itself.

[2]

The
    respondents urge the court to fix costs in the amount of $32,849.40 inclusive
    of disbursements and applicable taxes, which is the amount that the appellants
    counsel had earlier proposed.

[3]

We
    fix costs of the appeal in the amount of $33,000, all-inclusive, payable to the
    appellants.

John Laskin J.A.

P. Lauwers J.A.

C.W. Hourigan J.A.


